DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The earliest effective filing date for claims 1-20 has been determined to be 08 August 2017.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 claims “wherein the transformable gamma camera comprises groups of the tiled arrays of gamma detectors and a collimator for each of the groups of tiled arrays, wherein each of the subdivided gamma cameras have at least one of the groups of tiled arrays and corresponding collimator, wherein the subdivision into a plurality of subdivided gamma cameras facilitates contouring with a region of interest for a spatial resolution”.  All of these limitations were already claimed in claim 1, which claim 8 depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,055,450 to “Ashburn”.  

Regarding claim 9, Ashburn discloses a transformable gamma camera (gamma camera system with two detector heads, Col. 3, lines 14-20) comprising: 
a plurality of groups of tiled arrays of gamma detectors Fig. 1, the detectors are arrays of detectors, 26A and 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and a collimator for each group of tiled arrays of gamma detectors (See Fig. 1, collimator 28A for detector array 26A, and collimator 28B for detector array 26B); 
the transformable gamma camera being configured to subdivide into a plurality of subdivided gamma cameras (the detector heads 22A, 22B can be separated and each used individually, Col. 5, lines 12-24, See Fig. 10), each of the subdivided gamma cameras having at least one of the groups of tiled arrays of gamma detectors (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has an array of gamma detectors, 26A or 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and corresponding collimator (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has a collimator 28A or 28B), wherein the subdivision into a plurality of subdivided gamma cameras facilitates contouring with a region of interest for a spatial resolution (See Fig. 15 or Fig. 16, dividing the head into subdivided gamma cameras allows contouring the region of interest for a spatial resolution, i.e. clearer image”, by reducing the distances between detector assemblies and the body part, Col. 6, lines17-29).  

Regarding claim 10, Ashburn discloses all the features of claim 9 above.
Ashburn further discloses wherein the tiled array of gamma detectors comprises at least one of: a flat panel (See Fig. 1, array of detectors, Ref. 26A, that are a flat panel, see also claim language of claim 14, “flat planar heads”) and a curved array (See Fig. 15, curved array, Ref. 126A; “curved, array”, Col. 6, lines 10-16).

Regarding claim 14, Ashburn discloses an imaging method (method for guiding a biomedical instrument… providing a gamma camera detector system for receiving and detecting emissions from the source and the tag; viewing at least one image generated from the emissions”, Col. 2, lines 5-13), comprising: 
the step of contouring a transformable gamma camera with a region of interest for a spatial resolution by subdividing the transformable gamma camera into a plurality of subdivided gamma cameras (The detector assemblies may be staggered to better conform to the shape of the body part being imaged so as to reduce the distances between the detector assemblies and the body part and thereby provide a clearer image”, Col. 6, lines 17-29), 
the transformable gamma camera (gamma camera system with two detector heads, Col. 3, lines 14-20) comprising: 
groups of tiled arrays of gamma detectors (Fig. 1, the detectors are arrays of detectors, 26A and 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and a collimator for each group of tiled arrays of gamma detectors (See Fig. 1, collimator 28A for detector array 26A, and collimator 28B for detector array 26B), each of the subdivided gamma cameras having at least one of the groups of tiled arrays of gamma detectors (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has an array of gamma detectors, 26A or 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and corresponding collimator (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has a collimator 28A or 28B).  

Regarding claim 15, Ashburn discloses all the features of claim 14 above.
Ashburn additionally discloses preparing a patient for gamma photon imaging acquisition (Col. 3, lines 58-66, specifically the tumor of the patient is tagged with a radionuclide drug), acquiring one or more gamma photon image projections and reconstructing the gamma photon images (“providing a gamma camera detector system for receiving and detecting 10 emissions from the source and the tag; viewing at least one image generated from the emissions”, Col. 2, lines 5-14).

Regarding claim 16, Ashburn discloses all the features of claim 14 above.
Ashburn further discloses wherein the tiled array of gamma detectors comprises at least one of: a flat panel (See Fig. 1, array of detectors, Ref. 26A, that are a flat panel, see also claim language of claim 14, “flat planar heads”) and a curved array (See Fig. 15, curved array, Ref. 126A; “curved, array”, Col. 6, lines 10-16).

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,055,450 to “Ashburn”, as evidenced by U.S. Patent Application Publication No. 2011/0270078 to Wagenaar et al. “Wagenaar”.

Regarding claim 11, Ashburn discloses all the features of claim 9 above.
Ashburn further discloses wherein the tiled array of gamma detectors comprises Cadmium Zinc Telluride (CZT) units (Col. 6, lines 51-52).  
As evidenced by Wagenaar, CZT detectors are direct-conversion detectors (See Paragraph 0007, “The CZT detector is referred to as a direct detector of radiation”, Paragraph 0014, 0029, “gamma photon detector is made of a semiconductor substrate material…such as CZT…Such direct-conversion detectors…”).  Therefore the tiled array of CZT detectors of Ashburn reads on a semiconductor direct conversion detectors.

Regarding claim 17, Ashburn discloses all the features of claim 14 above.	
Ashburn further discloses wherein the tiled array of gamma detectors comprises Cadmium Zinc Telluride (CZT) units (Col. 6, lines 51-52).  
As evidenced by Wagenaar, CZT detectors are direct-conversion detectors (See Paragraph 0007, “The CZT detector is referred to as a direct detector of radiation”, Paragraph 0014, 0029, “gamma photon detector is made of a semiconductor substrate material…such as CZT…Such direct-conversion detectors…”).  Therefore the tiled array of CZT detectors of Ashburn reads on a semiconductor direct conversion detectors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, in view of U.S. Patent Application Publication No. 2010/0329418 to “Blevis”.

Regarding claim 1, Ashburn discloses a gamma camera system (bifurcated gamma camera system, Col. 3, lines 14-20) comprising: 
a stand (“base unit 90”, Fig. 10), 
a gantry (“gantry 80”, Fig. 10) supported by the stand (See Fig. 10; “The gantry 80 extends between the base unit 90 and the detector head 22B for supporting the detector heads”, Col. 5, lines 25-40), and 
a transformable gamma camera (gamma camera system with two detector heads, Col. 3, lines 14-20) connected by mechanical supports to the gantry (See Fig. 10, unlabeled mechanical supports, i.e. a hinges, connects the gantry 80 to the detectors 22A and 22B) and comprising groups of tiled arrays of gamma detectors (Fig. 1, the detectors are arrays of detectors, 26A and 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) a collimator for each group of tiled arrays of gamma detectors (See Fig. 1, collimator 28A for detector array 26A, and collimator 28B for detector array 26B); 
the transformable gamma camera being configured to subdivide into a plurality of subdivided gamma cameras (the detector heads 22A, 22B can be separated and each used individually, Col. 5, lines 12-24, See Fig. 10), each of the subdivided gamma cameras having at least one of the groups of tiled arrays of gamma detectors (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has an array of gamma detectors, 26A or 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and corresponding collimator (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has a collimator 28A or 28B), wherein the subdivision into a plurality of subdivided gamma cameras facilitates contouring with a region of interest for a spatial resolution (See Fig. 15 or Fig. 16, dividing the head into subdivided gamma cameras allows contouring the region of interest for a spatial resolution, i.e. clearer image”, by reducing the distances between detector assemblies and the body part, Col. 6, lines17-29).  
However, Ashburn does not disclose wherein the gantry is a rotatable gantry.
Blevis teaches wherein the gantry is rotatable (See Fig. 2, see rotation arrows about the axis of pivot device 15).  Blevis teaches wherein the Gantry 12 rotatable around the housing 11 (Paragraph 0035) by being rotatably couple to a carriage 13 via a pivot device 15 (Paragraph 0036).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashburn's invention wherein the gantry is a rotatable gantry, as taught by Blevis, in order to allow the gantry to pivot to a plurality of radial positions to position the gamma cameras (Blevis, Paragraph 0037).

Regarding claim 2, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.
Ashburn further discloses wherein the tiled array of gamma detectors comprises at least one of: a flat panel (See Fig. 1, array of detectors, Ref. 26A, that are a flat panel, see also claim language of claim 14, “flat planar heads”) and a curved array (See Fig. 15, curved array, Ref. 126A; “curved, array”, Col. 6, lines 10-16).

Regarding claim 5, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.
Blevis further teaches wherein the mechanical supports ((See Fig. 4A, mounting brackets 66 and 68 with corresponding motors 54 and 55) are configured to position the transformable gamma camera or the plurality of subdivided gamma cameras (the mounting brackets 66 and 68 also enable the respective gamma cameras 20 and 22 to move in an X-direction 74, a Y-direction 76, and optionally in a Z-direction 78…and the gamma cameras 20 and 22 are each rotatable, Paragraph 0045, wherein the mechanical support includes the mounting brackets 66 and 68 and respective motors 54 and 55 that moves the gamma cameras around a radial axis, Paragraph 0043).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Ashburn and Blevis, wherein the mechanical supports are configured to position the transformable gamma camera or the plurality of subdivided gamma cameras, as further taught by Blevis, in order to provide a mechanism to position the gamma cameras to be operated in multiple operational/imaging positions (Blevis, Paragraphs 0043).

Regarding claim 6, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.
Ashburn disclose wherein the plurality of subdivided gamma cameras that can be independently positioned (The second head 22A may be made readily removable from the head 22B to either allow the head 22B to be used alone, supported by the gantry, or to let the second head 22A be used in a hand-held mode, Col. 5, lines 13-24; the detector assemblies may be made movable back and forth so that the stagger may be adjusted to conform to individual situations in which the system is used, Col. 6, lines 16-29).
However, Ashburn does not explicitly disclose the subdivided gamma cameras are used for breast imaging and configured for compression of the breasts between the plurality of subdivided gamma cameras.
Blevis teaches the subdivided gamma cameras are used for breast imaging (Paragraph 0037) and configured for compression of the breasts between the plurality of subdivided gamma cameras.  Blevis teaches a plurality of gamma cameras (“first, second, third gamma cameras”, Paragraph 0070) that can be independently positioned wherein the breast is compressed in between the first and second gamma cameras (Fig. 8B, 8C).  Although the compression force applied to the breast is only enough force to immobilize the breast and is less than conventional mammography, the force is still strong enough to ensure that the breast is disposed on the gamma cameras such that the tissue is entirely within the capture region.  This is interpreted as the force is compressive to the extent that it spreads the breast out enough so that the tissue of the breast covers the gamma cameras, and therefore would read on compression of the breasts between the plurality of the subdivided gamma cameras.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Ashburn and Blevis, wherein the subdivided gamma cameras are used for breast imaging and configured for compression of the breasts between the plurality of subdivided gamma cameras, as taught by Blevis, in order to immobilize the breast for imaging and also for tissue capture (biopsy) of any lesions in the breast, with a compressive force that is suitable for breast immobilization, but not enough to create discomfort (Blevis, Paragraph 0058).

Regarding claim 7, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.  
Blevis further teaches wherein at least one of the mechanical supports (See Fig. 4A, mounting brackets 66 and 68) is configured for rotation about a mechanical support axis of at least one of the subdivided gamma cameras (the mounting brackets 66 and 68 also enable the respective gamma cameras 20 and 22 to move in an X-direction 74, a Y-direction 76, and optionally in a Z-direction 78…and the gamma cameras 20 and 22 are each rotatable, Paragraph 0045, wherein the mechanical support includes the mounting brackets 66 and 68 and respective motors 54 and 55 that moves the gamma cameras around a radial axis, Paragraph 0043, which would read on the mechanical support axis).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Ashburn and Blevis wherein the plurality of subdivided gamma cameras can be independently positioned for head, heart, or breast imaging, as taught by Blevis, in order to provide a mechanism to position the gamma cameras to be operated in multiple operational/imaging positions (Blevis, Paragraphs 0043),

Regarding claim 8, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Ashburn discloses the transformable gamma camera (gamma camera system with two detector heads, Col. 3, lines 14-20) comprises groups of the tiled arrays of gamma detectors (Fig. 1, the detectors are arrays of detectors, 26A and 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and a collimator for each of the groups of tiled arrays (See Fig. 1, collimator 28A for detector array 26A, and collimator 28B for detector array 26B), wherein each of the subdivided gamma cameras have at least one of the groups of tiled arrays (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has an array of gamma detectors, 26A or 26B; See Fig. 10 wherein the array are individual detectors 226A and 226B, that would read on tiles) and corresponding collimator (See Fig. 1, each head or subdivided gamma camera, 22A or 22B, has a collimator 28A or 28B), wherein the subdivision into a plurality of subdivided gamma cameras facilitates contouring with a region of interest for a spatial resolution (See Fig. 15 or Fig. 16, dividing the head into subdivided gamma cameras allows contouring the region of interest for a spatial resolution, i.e. clearer image”, by reducing the distances between detector assemblies and the body part, Col. 6, lines17-29).  

Regarding claim 19, Ashburn discloses all the features of claim 14 above.
Ashburn further discloses the plurality of subdivided gamma cameras can be independently positioned (The second head 22A may be made readily removable from the head 22B to either allow the head 22B to be used alone, supported by the gantry, or to let the second head 22A be used in a hand-held mode, Col. 5, lines 13-24; the detector assemblies may be made movable back and forth so that the stagger may be adjusted to conform to individual situations in which the system is used, Col. 6, lines 16-29).
However, Ashburn does not explicitly disclose the subdivided gamma cameras are used for breast imaging and configured for compression of the breasts between the plurality of subdivided gamma cameras.
Blevis teaches the subdivided gamma cameras are used for breast imaging (Paragraph 0037) and configured for compression of the breasts between the plurality of subdivided gamma cameras.  Blevis teaches a plurality of gamma cameras (“first, second, third gamma cameras”, Paragraph 0070) that can be independently positioned wherein the breast is compressed in between the first and second gamma cameras (Fig. 8B, 8C).  Although the compression force applied to the breast is only enough force to immobilize the breast and is less than conventional mammography, the force is still strong enough to ensure that the breast is disposed on the gamma cameras such that the tissue is entirely within the capture region.  This is interpreted as the force is compressive to the extent that it spreads the breast out enough so that the tissue of the breast covers the gamma cameras, and therefore would read on compression of the breasts between the plurality of the subdivided gamma cameras.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashburn’s invention, wherein the subdivided gamma cameras are used for breast imaging and configured for compression of the breasts between the plurality of subdivided gamma cameras, as taught by Blevis, in order to immobilize the breast for imaging and also for tissue capture (biopsy) of any lesions in the breast, with a compressive force that is suitable for breast immobilization, but not enough to create discomfort (Blevis, Paragraph 0058).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, as evidenced by Wagenaar, in view of Blevis.

Regarding claim 3, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.
Ashburn further discloses wherein the tiled array of gamma detectors comprises Cadmium Zinc Telluride (CZT) units (Col. 6, lines 51-52).
As evidenced by Wagenaar, CZT detectors are direct-conversion detectors (See Paragraph 0007, “The CZT detector is referred to as a direct detector of radiation”, Paragraph 0014, 0029, “gamma photon detector is made of a semiconductor substrate material…such as CZT…Such direct-conversion detectors…”).  Therefore the tiled array of CZT detectors of Ashburn reads on a semiconductor direct conversion detectors.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, in view of Blevis, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0320222 to Abenaim et al. “Abenaim”. 

Regarding claim 4, the modifications of Ashburn and Blevis disclose all the features of claim 1 above.
However, the modifications of Ashburn and Blevis do not disclose wherein the tiled array of gamma detectors comprises a sparsely populated tiled array of gamma detectors.
Abenaim teaches wherein the tiled array of detectors comprises a sparsely populated tiled array of detectors (“sparse array”, Paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ashburn and Blevis wherein the tiled array of gamma detectors are sparsely populated, as taught by Abenaim, in order to cover an effective imaging size with a smaller amount of detectors (Abenaim, Paragraph 0038).  For example, a detector array that is not sparsely populated may have an effective size that consists of 500,000 tiles or “channels”, but when sparsely arranged would require only half the amount of tiles or “channels” (250,000) to cover the same effective size (Abenaim, Paragraph 0038).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, as applied to claim 9 above, and further in view of Abenaim. 

Regarding claim 12, Ashburn discloses all the features of claim 9 above.
However, Ashburn does not disclose wherein the tiled array of gamma detectors comprises a sparsely populated tiled array of gamma detectors.
Abenaim teaches wherein the tiled array of detectors comprises a sparsely populated tiled array of detectors (“sparse array”, Paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashburn’s invention, wherein the tiled array of gamma detectors are sparsely populated, as taught by Abenaim, in order to cover an effective imaging size with a smaller amount of detectors (Abenaim, Paragraph 0038).  For example, a detector array that is not sparsely populated may have an effective size that consists of 500,000 tiles or “channels”, but when sparsely arranged would require only half the amount of tiles or “channels” (250,000) to cover the same effective size (Abenaim, Paragraph 0038).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, as applied to claim 9 above, and further in view of Wagenaar.

Regarding claim 13, Ashburn discloses all the features of claim 9 above.
However, Ashburn does not disclose wherein the collimator comprises a parallel square-hole collimator.  
Wagenaar teaches wherein the collimator comprises a parallel square-hole collimator (Paragraph 0069, the collimator can be formed as parallel holes in a square array pattern, wherein the holes can be square).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashburn's invention wherein the collimator comprises a parallel square-hole collimator, as taught by Wagenaar, in order to create a larger field of view than the CZT area (Paragraph 0069).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, as applied to claim 14 above, and further in view of Abenaim.

Regarding claim 18, Ashburn discloses all the features of claim 14 above.
However, Ashburn does not disclose wherein the tiled array of gamma detectors comprises a sparsely populated tiled array of gamma detectors.
Abenaim teaches wherein the tiled array of detectors comprises a sparsely populated tiled array of detectors (“sparse array”, Paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashburn’s invention, wherein the tiled array of gamma detectors are sparsely populated, as taught by Abenaim, in order to cover an effective imaging size with a smaller amount of detectors (Abenaim, Paragraph 0038).  For example, a detector array that is not sparsely populated may have an effective size that consists of 500,000 tiles or “channels”, but when sparsely arranged would require only half the amount of tiles or “channels” (250,000) to cover the same effective size (Abenaim, Paragraph 0038).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn, as applied to claim 14 above, and further in view of Wagenaar.

Regarding claim 20, Ashburn discloses all the features of claim 14 above.
However, Ashburn does not disclose wherein the collimator comprises a parallel square-hole collimator.  
Wagenaar teaches wherein the collimator comprises a parallel square-hole collimator (Paragraph 0069, the collimator can be formed as parallel holes in a square array pattern, wherein the holes can be square).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashburn's invention wherein the collimator comprises a parallel square-hole collimator, as taught by Wagenaar, in order to create a larger field of view than the CZT area (Paragraph 0069).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793